Case 3:14-cr-00175-WHA Document 962-26 Filed 01/10/19 Page 1 of 2




          EXHIBIT Z
                              Case 3:14-cr-00175-WHA Document 962-26 Filed 01/10/19 Page 2 of 2
     i                                                                                                   .et.iry :~tor• a!.O

                                                                   1rfNU1l       Hal ., ·~,• Hlc on,ul, ~ ·p•                  ,        I
                PAC IFIC GAS g, E LECTRIC C MPO:.,NY•              3M iJfCI ·t   COll'lpl~)' 11'1:Jif!   ~rapl!rty :,•   f'1r1•:t c.a
                                                                                                          \;:a;~•;~~•:J: :1                                                                DPilE PRINTED
                                                                                                                                                                                                             JJ39
     I                    SILVERAD   •   DIVISION
                               N'-PA COJNTY
                                                                   ;~~oily,~ ,wi:or       1@.   PG&E                                        E                        D~A'JN

                                                                                                                                                                     ClR(:Jll 111\P
                                                                                                                                                                     SIR(£T LIGHT '4AP                      N 276700



     I
                                                                                                                                                                                                                       I


                 27                                                                   26                                                                                              25




                - - -- - - -                           -~--
                              ____ ____..:..::-:..----= - . -- - -




                                                                                 X BM     co,a




                34                                                                     35




                                                                                                                         72 -000



         .b -     -- -1,- - - - - --




                                            //
                                                X       &M 13! &




                    3
                                                         (/                                     2
                                                         !

                                                                                                                                                                 I
                                                                                                                                                                 i

                                                             - ---- - --                                        - -\ - - - ____ _                        I ---
                                                                                                                                   \                     I




                                                                                    II




                                                                                                                                                1(;(39




CONFIDENTIAL                                                                                                                                                                                               PGE-CPUC_ 00008004
